Citation Nr: 1026267	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-28 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1990 to September 
1999.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO).

In October 2009, the Board remanded the Veteran's claim.  The 
Remand & Rating Development Team continued the previous denial of 
the claim in an April 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded the case in October 2009 for a VA opinion as 
to the etiology of the Veteran's acquired psychiatric disorder 
and relationship to his service-connected disabilities.  See 38 
C.F.R. § 3.159(c)(4)(i) (2009).  The remand order noted that, in 
providing an opinion, the VA examiner should address whether an 
acquired psychiatric disorder was caused or aggravated by the 
Veteran's service-connected disorders, to include 
gastroesophageal reflux disease; tinnitus; right great toe 
disability; left great toe disability; irritable bowel syndrome; 
and a right ear hearing loss disability.  Further, the examiner 
was to provide the reasons and bases for any conclusion or 
opinion expressed.

Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.  In conjunction 
with the prior remand, the Veteran was afforded a VA examination 
in January 2010.  After a review of the record, examination of 
the Veteran, and analysis of the Veteran's entire history and 
current medical condition, the VA examiner concluded that "[i]t 
is less likely as not that the [Veteran's] dysthymic disorder is 
related or secondary to his service-connected health issues."  
Her rationale was based on the Veteran's difficulty with 
describing significant symptoms of his health issues that caused 
him to feel unhappy or depressed.  Further, the Veteran stated to 
the VA examiner that all of his acid reflux is managed and that 
he has adjusted to living with the irritable bowel syndrome.  

Moreover, the VA examiner reported that the Veteran appeared to 
have a long history of schizoid and schizotypal personality 
characteristics that likely lead to issues with his sexual 
dysfunction, depressed mood, isolation, and feeling as though he 
does not care about anything.  As such, the VA examiner opined 
that it is at least as likely as not that the Veteran's dysthymic 
disorder is related to his personality disorder.

VA regulations provide that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  In 
addition, if a nonservice-connected disorder is aggravated by a 
service-connected disorder, the Veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing in 
the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the 
VA examiner did not render an opinion as to whether the Veteran's 
acquired psychiatric disorder was aggravated by his service-
connected disabilities as instructed in the prior remand.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  In light of the foregoing, the Board finds that a 
supplemental VA opinion is necessary to address whether the 
Veteran's acquired psychiatric disorder was aggravated by his 
service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should refer the case to an 
appropriate 
VA examiner for a supplemental opinion.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner must provide an opinion, in light 
of the service and post-service medical 
evidence of record, whether it is at least 
as likely as not (i.e. 50 percent or 
greater probability) that an acquired 
psychiatric disorder was aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by the 
Veteran's service-connected disorders, to 
include gastroesophageal reflux disease; 
tinnitus; right great toe disability; left 
great toe disability; irritable bowel 
syndrome; and right ear hearing loss.  If 
the examiner finds that an acquired 
psychiatric disorder is aggravated by a 
service-connected disability, then he/she 
should quantify the degree of aggravation.  

If an opinion cannot be provided without 
further examination of the Veteran, such 
an examination must be provided.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

2. 	The RO must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3. 	The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4. 	After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

